Citation Nr: 1011887	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-08 260	)	DATE
	)


On appeal from 
The Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the amount of $1,150.00.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant's request for waiver of recovery of an 
overpayment of VA benefits in the amount of $1616.00 was 
denied by a July 2008 decision of the Committee on Waivers 
and Compromises of the VA RO in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1990 to August 1992.

2.	On March 24, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant [through his authorized representative] that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204 (2009).  
In the present case, the appellant [, through his authorized 
representative,] has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


